  Case 1:18-cv-00018-PLM-RSK ECF No. 22 filed 11/08/18 PageID.94 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

VICTORIA SNYDER,                          )
                                          )
            Plaintiff,                    )
                                          )
v.                                        )               Case No: 1:18-cv-00018-PLM-RSK
                                          )               Hon. Paul L. Maloney
UNITED COLLECTION BUREAU, INC.,           )
                                          )
            Defendant.                    )
                                          )
_________________________________________ )


                     STIPULATION OF DISMISSAL WITH PREJUDICE

           THIS DAY CAME Plaintiff Victoria Snyder (“Plaintiff”), by counsel, and Defendant

United Collection Bureau, Inc. (“UCB”), by counsel, and upon their stipulation and agreement to

dismiss, with prejudice, the above-entitled action;

           UPON CONSIDERATION WHEREOF, for good cause shown and by agreement of

counsel for Plaintiff and UCB, it be and hereby is

           ORDERED, ADJUDGED and DECREED that the above-entitled action is hereby

DISMISSED WITH PREJUDICE, and without attorney’s fees and costs against any party.


                            8th
           SO ORDERED this _______                   2018
                                          November ____
                                   day of__________,



                                       /s/ Paul L. Maloney
                                      _______________________________________
                                      HONORABLE PAUL L. MALONEY
                                      UNITED STATES DISTRICT COURT JUDGE




36378531
  Case 1:18-cv-00018-PLM-RSK ECF No. 22 filed 11/08/18 PageID.95 Page 2 of 2



WE ASK FOR THIS:


 /s/ B. Thomas Golden                      /s/ Ethan G. Ostroff
 GOLDEN LAW OFFICES, P.C.                  TROUTMAN SANDERS LLP
 318 E. Main St., Ste. L, P.O. Box 9       222 Central Park Avenue, Suite 200
 Lowell, Michigan 49331                    Virginia Beach, Virginia 23462
 Tel: (616) 897-2900                       Tel: (212) 704-6227
 Fax: (616) 706-2907                       Fax: (212) 704-6288
 Email: btg@bthomasgolden.com              Email: stephen.steinlight@troutman.com
 Attorney for Plaintiff                    Attorney for Defendant




                                       2
36378531
